*901ORDER
PER CURIAM.
Sarnie J. Louis (Movant) appeals from the motion court’s judgment denying his Rule 29.151 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of. the parties and the record on appeal, and we conclude the motion court’s denial of post-conviction relief was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2015).

. All rule references are to Mo. R. Crim. P. 2015, unless otherwise indicated,